 


109 HR 4288 IH: Veterans Cold Weather Injury Compensation Act
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4288 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide a presumption of service connection for injuries classified as cold weather injuries which occur in veterans who while engaged in military operations had sustained exposure to cold weather. 
 
 
1.Short titleThis Act may be cited as the Veterans Cold Weather Injury Compensation Act. 
2.Cold weather injury registryThe Secretary of Veterans Affairs shall establish and maintain a registry of veterans who while in active military, naval, or air service were exposed for a significant period of time to sustained periods of extremely cold weather. The Secretary shall use the registry to compile and analyze, on a continuing basis, all clinical data that is obtained by the Department of Veterans Affairs in connection with examinations and treatment furnished to veterans and that is likely to be scientifically useful in determining the association, if any, between the disabilities of such veterans and sustained exposure to cold weather during military operations. 
3.Presumption of service connection 
(a)In general 
(1)Chapter 11 of title 38, United States Code, is amended by adding at the end of subchapter II the following new section: 
 
1119.Presumptions of service connection for injuries and diseases associated with sustained exposure to cold weather 
(a)For the purposes of section 1110 of this title, and subject to section 1113 of this title, a cold-weather injury becoming manifest in a veteran who during active military, naval, or air service and while engaged in a military operation in the field was exposed to a period of qualifying cold weather shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service. 
(b)For purposes of this section, a cold-weather injury is any injury or disease that the Secretary determines in regulations prescribed under this section has a positive association with sustained exposure to cold weather. 
(c)For purposes of this section, the term qualifying cold weather means a period of seven consecutive days or more during which the mean average temperature was 32 degrees or lower.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1118 the following new item: 
 
 
1119. Presumptions of service connection for injuries and diseases associated with sustained exposure to cold weather. 
(b)Deadline for initial regulationsThe Secretary of Veterans Affairs shall prescribe the initial regulations for purposes of subsection (b) of section 1119 of title 38, United States Code, as added by subsection (a), not later than 90 days after the date of the enactment of this Act. 
 
